Citation Nr: 0831279	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
September 2001.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDING OF FACT

The veteran's low back disability is manifested by limitation 
of motion; but forward flexion of the thoracolumbar spine is 
not limited to 30 degrees or less and the entire 
thoracolumbar spine is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, August 2004 and March 2006 letters 
informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that the veteran has not been prejudiced by this timing 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in January 2007.  There is no indication in the record 
or reason to believe that the ultimate decision of the RO 
would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Lumbosacral strain is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less of if there is favorable ankylosis of the entire 
thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Finally, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was granted service connection for residuals of a 
compression fracture at L4 in a July 2002 rating decision, 
which also assigned a 10 percent rating.  In August 2004, the 
veteran submitted his current claim for an increased rating 
for his low back disability.  In the November 2004 rating 
decision on appeal, the rating for his low back disability 
was increased to 20 percent, effective August 2, 2004.  The 
veteran contends, in essence, that his chronic lower back 
pain limits the range of motion in his spine and therefore he 
is entitled to a disability rating higher than 20 percent.

VA outpatient records show that the veteran was seen in 
October 2003 complaining of worsening low back pain with 
radiation to his buttocks and tingling in both thighs.  The 
physical examination disclosed mild tenderness to palpation 
at the lumbar vertebral body and in the left lumbar 
paraspinal region.  The neurological examination was 
negative.  The assessment was atypical lumbar strain.  The 
veteran was also seen by VA in August 2004 because of low 
back pain.  Physical therapy was recommended but the veteran 
apparently was unable to attend the appointments.

There is nothing in the VA outpatient records that supports a 
finding that the veteran's low back disability that supports 
a finding that the veteran's low back disability has resulted 
in ankylosis of the entire thoracolumbar spine or limitation 
of forward flexion of the lumbar spine to 30 degrees or less.

In October 2004, the veteran was afforded a VA examination to 
determine the current degree of severity of his low back 
disability.  He complained of back pain which affected his 
ability to complete some daily tasks and increased during 
certain activities, such as walking.  He also reported 
stiffness and locking in his back.  

The physical examination disclosed that the veteran had 
tenderness with palpitation in the lumbosacral area.  The 
examiner reported forward flexion to 40 degrees with a pain 
level of 5; extension to 20 degrees with a pain level of 5; 
right and left lateral bending to 25 degrees with a pain 
level of 4; and right and left rotation to 30 degrees with a 
pain level of 4.  Repetitive motion increased the pain level 
to 10, but the examiner did not indicate that repetitive 
testing resulted in additional limitation of motion.  While 
the veteran reported increased weakness, there was no 
objective evidence of decreased endurance or incoordination.  
X-rays showed no evidence of recent fracture, subluxation, or 
dislocation of the lumbosacral spine.

In an October 2006 VA examination, the veteran complained of 
almost daily pain and stiffness in his back.  He stated that 
the pain starts in the middle of the lower back to the right 
side and radiates across the belt line and up toward the 
shoulder blades.  He also reported flare-ups approximately 
once every two weeks, which cause him to call off work.  

A physical examination revealed tenderness on palpitation, L1 
through L5.  Mild muscle spasms to the right of the 
perilumbar musculature were palpable.  Forward flexion was 0 
to 50 degrees, and backward extension 0 to 20 degrees.  The 
veteran was unable to continue these movements without pain 
past 50 and 20 degrees, respectively.  Lateral flexion was 0 
to 30 degrees to the left and right.  Rotation was 0 to 30 
degrees to the left and right with lumbar strength felt at 30 
degrees to the left and right of lateral flexion and 
rotation.  The examiner stated that pain was the most 
limiting factor, but there was no weakness, decreased 
endurance, or fatigability with repetitive range of motion 
testing.  Lumbar spine repetition did not change the range of 
motions.  X-rays disclosed no evidence of acute fracture, 
subluxation or marked degenerative changes.

It is clear from both of these examination reports that the 
veteran's thoracolumbar spine is not ankylosed.  In addition, 
although they both confirm that the veteran has limitation of 
motion due to pain, they also show that he is able to forward 
flex the thoracolumbar spine to more than 30 degrees.  
Neither examination disclosed additional functional 
impairment due to fatigue, weakness, or incoordination.  
Although the October 2004 VA examination report indicates 
that repetitive testing resulted in increased pain, the 
examiner did not report that the veteran's range of motion 
was further limited by repetitive motion.  In fact, there is 
no objective evidence that forward flexion of the veteran's 
thoracolumbar spine is limited to 30 degrees or less.

The Board acknowledges that the veteran has reported that he 
has flare ups; however, with the exception of the brief 
treatment in October 2003 and August 2004, the record 
reflects that the veteran has not received treatment for his 
low back during the period of this claim.  Therefore, in the 
Board's opinion, it is reasonable to conclude that any flare 
ups are infrequent.  In any event, there is no objective 
evidence of any functional impairment that is present during 
such flare ups. 

The Board has also considered the December 2006 statement 
from the veteran's employer's indicating that the veteran has 
a poor attendance record.  However, the statement does not 
identify the reason or reasons for the veteran's poor 
attendance.  Therefore, the Board does not find this piece of 
evidence to be supportive of the veteran's claim.

The Board has taken into consideration the veteran's 
statements regarding the severity of his symptoms, his 
inability to perform many types of work and other activities, 
and his missed days at work due to his low back disability.  
The veteran has been granted a 20 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  In particular, the Board notes that the 
veteran has not been found to have intervertebral disc 
syndrome and there is no evidence showing that he has 
experienced any incapacitating episodes requiring bed rest 
prescribed by a physician.  Therefore, a higher rating under 
Diagnostic Code 5243 or a separate rating for neuropathy is 
not warranted.  The Board has also considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to the claim because the preponderance of the evidence is 
against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 20 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a low back disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


